Order filed September 10, 2020




                                        In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-20-00402-CV
                                  ____________

                      CARLOS RODRIGUEZ, Appellant
                                         V.
                            S.A. DUVALL, Appellee


                   On Appeal from the 151st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2017-04585

                                   ORDER

      The clerk’s record was filed August 11, 2020. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. Ap p. P.
34.5(c). The record does not contain:

       (1) Plaintiff's Notice of Non-Suit filed August 18, 2020

       (2) Order on Plaintiff's Non-Suit Against Defendant Sovereign Services of
          Houston filed August 18, 2020
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before September 21, 2020, containing the above two items.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists of Justices Spain, Hassan, and Poissant.